Citation Nr: 1749701	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  11-16 998	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for hypothyroidism.

2.  Entitlement to service connection for hypogonadism claimed as low testosterone.

3.  Entitlement to service connection for cervical spine degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to July 1981 and from May 1985 to October 1991.  He had prior service as a Cadet at the United States Military Academy at West Point from 1975 to 1979.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2014, in support of these claims, he testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the proceeding is of record.  In October 2014 the claims were remanded for further development. 

Unfortunately, the claim of entitlement to service connection for cervical spine degenerative disc disease requires even more development.  So the Board is again REMANDING this clam to the AOJ.  But the Board, instead, is going ahead and deciding the claims of entitlement to service connection for hypothyroidism and hypogonadism. 

FINDINGS OF FACT

1.  Hypothyroidism is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include the Veteran's in-service exposure to lead.

2.  Hypogonadism and low testosterone also are not shown to be causally or etiologically related to any disease, injury, or incident in service, to include the Veteran's in-service exposure to lead.



CONCLUSIONS OF LAW

1.  Hypothyroidism was not incurred in or aggravated by service and may not be presumed to have been incurred during his service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(2016).

2.  Hypogonadism was not incurred in or aggravated by service and may not be presumed to have been incurred during his service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Prior to initially adjudicating this claim, so in the preferred sequence, a June 2010 letter was sent to the Veteran in accordance with the duty-to-notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  He was duly notified of the evidence that was needed to substantiate this claim, of the information and evidence that VA would obtain, and of the information and evidence he was expected to provide, and told that VA would assist him in obtaining supporting evidence, but that it was his ultimate responsibility to provide VA any evidence pertaining to his claim.  He therefore has received all required notice concerning this claim.

As for the duty to assist, VA obtained the Veteran's service treatment records (STRs), and post-service medical records, and had him undergo medical examinations in furtherance of his claims for necessary medical nexus opinions. 
38 U.S.C.A. § 5103A(d).  Pertinent VA examinations and/or opinions were obtained in March 2015.  38 C.F.R. § 3.159(c)(4).  The March 2015 VA examinations and/or opinions are sufficient to decide these claims, as the examiner performed a comprehensive physical examination, recorded all findings considered relevant under the applicable statutes and regulations, and offered a well-supported opinion based on consideration of the full history of the disorders being evaluated. The effect of the March 2015 examinations is that there was the required consideration of the relevant history, acknowledgment of pertinent complaints and pleadings, as well as explanatory rationale for all conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  As such, the Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination and/or opinion has been met.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

So, all told, there was compliance with the Board's October 2014 remand instructions, certainly substantial compliance, as pertaining to the claims being decided.  See Stegall, 11 Vet. App. at 271; but see also D'Aries, 22 Vet. App. at 105; Dyment, 13 Vet. App. at 146-47  (1999) (another remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The Veteran also, as mentioned, had a videoconference hearing before the undersigned VLJ in March 2014.  According to 38 C.F.R. § 3.103(c)(2) (2016), it is the responsibility of the presiding hearing officer or judge to explain fully the issues and suggest the submission of evidence that the claimant may have overlooked and that would be potentially advantageous to his position.  In Bryant v. Shinseki, 23 Vet. App. 488(2010), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that the hearing officer's duties under section 3.103(c)(2) are twofold.  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id., at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.

Here, to this end, the undersigned identified the issues on appeal.  Also during the course of the hearing this presiding VLJ engaged in a discussion of evidence that would be relevant to the appeal.  Moreover, the Veteran did not raise any new issues pertaining to these claims during the course of the hearing that have not been addressed.  See Bryant, 23 Vet. App. at 497-98.  Also, in the questioning and responses, the Veteran and even more so his representative evidenced their actual knowledge of the type of evidence and information needed to substantiate the claims.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or claimant's representative demonstrating an awareness of what is necessary to substantiate a claim).  Thus, the Board finds that the presiding judge's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claims and to suggest the submission of evidence when such evidence is missing or has been overlooked has been satisfied.  See id. at 496-97. 

The Veteran and his representative have not alleged there were any deficiencies in the conducting of that hearing related to the presiding VLJ's duties under 
§ 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  Moreover, the Veteran and his representative have not argued that any error or deficiency in the notice or assistance received concerning these claims was unduly prejudicial, meaning outcome determinative of these claims.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). 
Accordingly, the Board concludes that VA has satisfied its duties to notify and assist the Veteran with these claims.  Therefore, the Board may proceed with the adjudication of these service-connection claims.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d).

II. Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of a relevant injury or disease, and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence such as actual treatment records).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2).

In ascertaining the competency of lay evidence, lay evidence has been found competent with regards to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303  (2007) (concerning varicose veins); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Consider also, however, that a Veteran is not competent to provide probative opinion on more complex medical questions. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

Competent medical evidence, as opposed to lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Whether lay versus medical evidence is needed to support a claim is determined on a case-by-case basis and dependent on the type of condition being claimed.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

Hypothyroidism

The Veteran is seeking service connection for hypothyroidism.  Service treatment records are silent with respect to any findings of hypothyroidism.  Post service VA and non-VA medical reports are negative for evidence showing the Veteran's condition developed within one year of discharge from service or for competent medical evidence relating his condition to service. 

A May 2003 private treatment record noted that the Veteran was prescribed Synthroid. 

An April 2007 private treatment record noted a diagnosis of hypothyroidism. 
May 2004 to May 2008 private treatment records noted thyroid stimulating hormone (TSH) levels from 1.55 uIU/mL to 2.88 uIU/mL, which are all in the normal range. 

On March 2015 VA examination, the Veteran reported that he sought treatment for infertility issues in approximately 2000 when he was diagnosed with hypothyroidism and his TSH rose to 7 uIU/mL.  He was prescribed 0.175mg/d of Synthroid which he continued to take on a regular basis.  He reported that he had had no lab work for his thyroid for three years prior to the examination, and his last TSH levels were normal.  The examiner noted that the Veteran's TSH was 1.77 uIU/mL and his thyroxine (Free T4) was 1.01.  The Veteran reported that he was exposed to lead while he was on the pistol team at West Point.  The examiner noted that he had mildly elevated blood lead levels in June 1978 of 29.2 µg/dL and 29.6 µg/dL in December 1978.  In June 1978 the free erythrocyte protoporphyrin (FEP) level was normal at 15.6 µg/dL and in December 1978 the FEP level was in normal range at 49.7 µg/dL.  May 1991 testing showed that no lead was detected and the FEP was normal at 26 µg/dL.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in service injury, event, or illness.  He explained that the Veteran was first diagnosed with hypothyroidism in 2000, which was several years after discharge.  He also cited to a 1984 article by Refowitz in the Journal of Occupational Medicine that studied a stable work force that had long term lead exposure and found no significant relation between blood lead and thyroid function.  Additionally, he noted that a 2013 article by Chen et al in Environmental Health Perspective studied thyroid hormones in relation to lead, mercury, and cadmium exposure in a sample of 4,409 adults and found no association with lead.  A further review of the literature did not reveal any consistent findings in regard to lead levels and thyroid function.  The examiner further explained that a normal lead and FEP reading in 1991 upon discharge would not lead to the conclusion that hypothyroidism diagnosed in 2000 was related to exposure in 1978. 

The Veteran is a physician by trade and asserts that there is a correlation between exposure to unsafe lead levels in service and hypothyroidism, hence, the reason he also is alleging they, too, are service-connected disabilities.  As he is a doctor, he is competent to make this assertion.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board, however, cannot accept his assertions regarding a nexus between hypothyroidism and his service as it stands because he has not provided any explanatory rationale or cited studies supporting this purported link.

The preponderance of the evidence indicates that the Veteran's current hypothyroidism is unrelated to service.  The only competent (medical) evidence in the record that addresses that question is the March 2015 VA examiner's opinion to the effect that the Veteran's hypothyroidism is less likely than not related to the lead exposure noted in service.  The opinion reflects familiarity with the entire record and cites to supporting factual data, i.e., the normal level of lead noted on testing upon discharge from service, the lengthy postservice intervening period before the current diagnosis, and the journal articles identifying no significant relationship between lead exposure and hypothyroidism.  The Board finds the March 2015 VA examiner's opinion probative evidence in this matter.  Because there is no competent evidence to the contrary, the Board finds the opinion persuasive. 

Based on the evidence, the Board concludes that service connection is not warranted for the Veteran's currently diagnosed hypothyroidism.  The preponderance of the evidence indicates that this was not manifest in service.  It is not shown until many years post-service, and it was reportedly diagnosed in 2000. The Veteran's service treatment records are silent for it, he denied having or having pertinent symptomatology on service examinations, and he was found to have a normal thyroid on service examinations.  The Veteran has not reported treatment for it prior to 2000, and it does not appear to have been manifest before then.

Hypogonadism and low testosterone

The Veteran is also seeking service connection for low testosterone and hypogonadism..

Service treatment records are silent with respect to any findings of low testosterone and hypogonadism.  Post-service VA clinical records beginning approximately in 2003 revealed that the Veteran had low testosterone levels. 

Post service VA and non-VA medical reports are negative for evidence showing that the Veteran's hypogonadism developed within one year of discharge from service or for competent medical evidence relating hypogonadism to service. 

A May 2003 private treatment record noted that the Veteran was prescribed Testosterone Enanthate 200 mg every 2 weeks. 

An April 2007 private treatment record noted a diagnosis of hypogonadism. 

A May 2008 private treatment record noted that the Veteran was prescribed androgel. 

At the March 2014 Board videoconference hearing, the Veteran testified that he had infertility problems with low sperm counts and reported that records of the problems should be in the medical record because some of the infertility testing was completed while he was on active duty.  However, the only semen analysis in the record is from May 1984 when the Veteran was a student at the Uniform Services University of Health Sciences (USUHS).

On March 2015 VA examination the Veteran reported that he sought treatment in 2000 for infertility issues and he was informed that his testosterone level was low. 
He reported that he was on testosterone replacement until 2008-2009 and had not undergone that treatment since.  He reported that he had his testosterone level checked three years prior to the examination, and it was "ok."  He used over-the-counter (OTC) dheadehydroepiandrosterone (DHEA).  The examiner noted that the Veteran was status post-surgical procedure for varicocele which was performed in the late 1990's and private medical records from 2005 to 2008 showed decreased testosterone levels but no lab values were stated.  The examiner also noted that there were not medical records or labs indicating a present diagnosis of hypogonadism.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in service injury, event, or illness.  The examiner noted the Veteran's mildly elevated blood lead levels in June 1978 of 29.2 µg/dLand 29.6 µg/dLin December 1978 and normal levels of FEP on June 1978 of 15.6 µg/dL and December 1978 of 49.7 µg/dL.  May 1991 lead testing showed no lead detected and a normal FEP of 26 µg/dL.  He cited to an article by Ng et al in the British Journal of Industrial Medicine from 1991 that studied male endocrine function of 122 exposed workers with a mean lead level of 35.2 with a mean of 6 years of exposure compared to 49 non exposed workers.  The study found that workers with moderate exposure to lead and found testosterone levels were not significantly different in the exposed workers compared to controls.  Another aricle by Hosni et al in Andrologia in 2013 studied endocrine function in 27 infertile painters because they were an occupationally exposed group to lead.  The mean years exposed was 11.89 years and the mean lead level was 15.37µg/dL.  No decrease in testosterone levels was found and there were some findings of higher testosterone levels in the patients with the higher lead levels.  Other studies in the literature found similar results while other studies found conflicting results.  Several studies found no change in testosterone levels.  Further, the examiner explained that when the lead and FEP levels from 1978 were considered with the normal levels of lead and FEP in 1991, he concluded that there was no relation to the low testosterone level being developed in 2000.

The Veteran is a physician by trade and asserts that there is a correlation between exposure to unsafe lead levels in service and hypogonadism, hence, the reason he also is alleging that it is a service-connected disability.  As he is a doctor, he is competent to make this assertion.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board cannot accept his assertions regarding a nexus between hypogonadism and his service as it stands because he has not provided any explanatory rationale or cited studies supporting this purported link.

The preponderance of the evidence indicates that the Veteran's current hypogonadism is unrelated to service.  The only competent (medical) evidence in the record that addresses that question is the March 2015 VA examiner's opinion to the effect that the Veteran's hypogonadism is less likely than not related to the lead exposure noted in service.  The opinion reflects familiarity with the entire record and cites to supporting factual data, i.e., the normal level of lead noted on testing upon discharge from service, the lengthy postservice intervening period before the current diagnosis, and the journal articles identifying no significant relationship between lead exposure and hypogonadism.  The Board finds the March 2015 VA examiner's opinion probative evidence in this matter.  Because there is no competent evidence to the contrary, the Board finds the opinion persuasive.

The Board finds that there is no evidence of low testosterone and hypogonadism in service or for at least three years after service, service connection on a direct basis is not warranted.  Again, service treatment records are completely silent with respect to any such findings.  The May 1984 semen analysis was completed between the Veteran's two periods of active duty service while he was a student at USUHS.  The analysis did not contain a report that noted whether or not the analysis was considered low or abnormal, but the Veteran reported that the sperm count was low. However, as the Veteran's current disorder is not a chronic disease listed at 
38 C.F.R. § 3.309(a), a continuity of symptoms may not be used to establish service connection.  See Walker, supra.  Additionally, the March 2015 VA examiner opined that in-service lead exposure did not cause or aggravate the Veteran's hypogonadism. 

In conclusion, based on the analysis above, the preponderance of the evidence is against the Veteran's claim for service connection for low testosterone and hypogonadism.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for hypothyroidism is denied.

Service connection for hypogonadism is denied. 



REMAND

As for the Veteran's claimed cervical spine disability, the medical nexus opinions thus far obtained are inadequate for rating purposes.  The August 2010 VA compensation examiner did not provide a clear etiology for the cervical spine disability, but he did suggest the cervical spine disability was being aggravated by the foreshortened right leg, which, as a result of October 2014 Board decision, is now a service-connected disability.  The Board directed on remand that another examination be performed to determine the etiology of the cervical spine disability and indicate the likelihood of his already conceded exposure to toxic levels of lead to his service and whether the disability was secondarily related to his service, meaning proximately due to, the result of, OR aggravated by his service-connected foreshortened right leg. 

On March 2015 VA examination, the examiner opined that the Veteran's cervical spine condition was not related to lead exposure, and there was no evidence in the file to indicate that the condition was present within a year of discharge from service nor aggravated by a service-connected condition including the shortening of the right leg.  The Board finds the opinion inadequate because no rationale was provided regarding the Veteran's exposure to lead or whether the spinal disability was aggravated by his foreshortened right leg.  As the March 2015 VA cervical spine examination is not adequate, another remand is required to comply with the Board's October 2014 order.  See Stegall v. West, 11 Vet. App 268  (1998).  Upon remand, the Veteran must be provided a new VA examination with medical opinions that are responsive to the Board's instructions.

Accordingly, this remaining claim is REMANDED for the following action:

1.  Schedule a VA orthopedic examination to first ascertain all current cervical spine disabilities.  Regarding each disability diagnosed, the examiner is asked to indicate the likelihood (very likely, as likely as not, or unlikely) it is the direct result of the Veteran's military service - including especially his already conceded exposure to toxic levels of lead.

If any current cervical spine disability is not found to be directly related to the Veteran's service - again, including especially to his already conceded exposure to toxic levels, of lead - then the examiner should additionally comment on the likelihood (very likely, as likely as not, or unlikely) the current cervical spine disability, if involving arthritis (meaning degenerative joint versus disc disease) alternatively initially manifested within a year of the Veteran's discharge from service, to in turn warrant presuming it was incurred during his service, or, still yet, is secondarily related to his service, meaning proximately due to, the result of, OR aggravated by a service-connected disability - including especially by the foreshortened right leg.  If the latter, the examiner must also try and determine the baseline level of disability preceding the aggravation since the Veteran is only entitled to compensation over and above that.

To reiterate, the term "as likely as not" means at least 
50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or aggravation as it is to find against it.

Explanatory rationale must be provided for all opinions and conclusions.  The examination report must indicate whether pertinent records in the claims file were reviewed.  In the event that an opinion cannot be provided without resorting to mere speculation, the examiner must discuss why it would be speculative to respond, such as by indicating whether additional information or other procurable data is needed, the limits of medical knowledge have been exhausted, there are multiple possible etiologies with none more prevalent than another, or whatever may be the reason.  Merely saying he/she cannot respond will not suffice.

2.  Then readjudicate the remaining claim.  If it continues to be denied, send the Veteran and his representative an SSOC and give them time to respond to it before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


